Citation Nr: 0829434	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  01-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a disability manifested by back 
pain as a result of VA treatment.  

2.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a disability manifested by a 
circulatory disability as a result of VA treatment.  

3.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a disability claimed as abnormal 
bleeding, manifested by anemia, as a result of VA treatment.  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from April 13, to 
April 17, 2001, will be addressed in a separate decision of 
the Board.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2006.  

In addition to the enumerated issues, the veteran has also 
claimed compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a disability manifested by chest pain 
as the result of VA treatment and a total rating by reason of 
individual unemployability.  It is noted that he has been 
awarded compensation benefits for chest pain and is in 
receipt of a schedular 100 percent total rating, which was 
made effective in 2003, with the assignment of a total rating 
based on individual unemployability awarded retroactively to 
1998.  Therefore, these issues are no longer before the Board 
for consideration.  

A motion to advance the case on the Board's docket has been 
granted.  




FINDINGS OF FACT

1.	A disability manifested by back pain is shown to be 
associated with the residuals of a shell fragment wound of 
the left scapula for which service connection is in effect 
and is not a separate and distinct disability related to the 
VA colon treatment. 

2.	A chronic circulatory disorder as a separate disability is 
not currently demonstrated and has not been identified as 
related to any VA treatment.  

3.	A chronic disability manifested by anemia is shown to be 
related to the abdominal surgery for which compensation 
benefits have been awarded.  


CONCLUSION OF LAW

1.	Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
disability manifested by back pain are not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2007).

2.	Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
chronic circulatory disorder are not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358 (2007).

3.	Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
disability manifested by anemia are warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in September 2005 and October 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the October 2006 letter, the veteran was provided 
with all necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a procedures that were performed at a VA facility.  He 
submitted his claim for this benefit in February 2002.  As 
such, the law and regulations that became effective in 
October 1997, and thereafter, are to be applied.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service- connected. A 
qualifying disability is one that is not the result of a 
veteran's willful misconduct, and that was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable. 38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1). The proximate cause of disability is the action 
or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2).

The veteran has claimed compensation benefits for 
disabilities that are manifested by back pain, a circulatory 
disorder and an abnormal bleeding disorder.  He asserts that 
these disabilities are associated with the residuals of the 
perforation of the cecum, for which compensation benefits 
have been awarded under the provisions of 38 U.S.C.A. § 1151.  
His contentions are supported by a statement, dated in 
February 2002, from his private physician who indicated that 
the veteran was totally disabled by reason of a large ventral 
hernia and multiple obstructions that were directly related 
to the hernia and were caused by complicating residuals of a 
colon perforation that had occurred at a VA hospital in 1993.  
(As noted the veteran has been found totally disabled due to 
residuals of the perforation.)  The physician went on to 
state that in addition to the multiple obstructions, the 
veteran suffered with back pain, circulatory problems, and 
bleeding.  

Review of VA outpatient treatment records, dated during 2005 
and 2006 show that the veteran is shown to have a continuing 
iron deficiency that was believed to be related to a recent 
history of peptic ulcer disease.  There is no demonstration 
of a chronic circulatory disability.  

In attempt to ascertain whether the veteran's claimed 
disabilities were related to the disorders for which the 
veteran was in receipt of compensation benefits, examinations 
were conducted by VA during 2007.  Final evaluation, 
performed in December 2007 included the required medical 
opinions.  Regarding the veteran's back pain, the examiner 
noted that the veteran had chronic back discomfort that was 
related to the back injury for which service connection had 
been established.  The pain was noted to be in the mid-thorax 
and related to another service connected disorder.  It is 
noted that the veteran is service connected for the residuals 
of a shell fragment wound of the left scapular region.  This 
opinion may provide the basis for a higher rating, or at 
least goes to the rating issue.  This issue is not developed 
or otherwise before the Board.  As the veteran's back pain is 
not shown to be related to the residuals of the perforation 
of the cecum, and as it is not related to treatment rendered 
by the VA.  

Regarding the veteran's claim for compensation benefits for a 
disability manifested by circulatory problems, the board 
notes that the medical evidence of record fails to show the 
precise nature of these problems.  On VA examination in 
December 2007, the examiner stated that he could not render 
an opinion on any circulatory problem.  A threshold element 
of a claim for compensation under 38 U.S.C.A. § 1151 includes 
the existence of a current disability.  As there is no 
demonstration that the veteran currently manifests the 
claimed circulatory problem that may be related to the 
disabilities for which compensation has been awarded, this 
claim must be denied.  

Finally, the veteran is claiming compensation benefits for a 
disability manifested by bleeding problems.  The examiner who 
rendered the opinion in December 2007 indicated that no 
evidence of bleeding problems could be found, but the 
evidence did support findings of chronic anemia associated 
with the bowel resection, and acute blood loss associated 
with abdominal surgery and infection.  This is sufficient for 
the establishment of compensation benefits for chronic 
anemia.  The veteran's appeal is granted to this extent.  





	(CONTINUED ON NEXT PAGE)





ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a disability manifested by back pain as a result 
of VA treatment, are denied.  

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a disability manifested by a circulatory 
disability as a result of VA treatment, are denied.  

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a disability manifested by abnormal bleeding as a 
result of VA treatment, are granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


